Title: Rocquette, Elsevier & Rocquette to the American Commissioners, 20 March 1778
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen:
Rotterdam 20 March 1778.
A certain advice has been received from the Hague here that Mr. Beranger, who is charged with the transactions of the Court of France, in the absence of the Ambassador, has Communicated to our States, that the King his Master, did acknowledge the Americains as a free, and independant Nation, and that in Consequence he had Concluded with them a Treaty of friendship and Commerce; Give us Leave Gentlemen to make you our compliment of felicitation on the Subject. We wish other Nations may Soon follow this Example, and that it may afford us frequent opportunities of being of Service to your Countrÿmen, by who we again Sollicitate your Mighty intercession. Be assured of our real desire to be usefull to them, as also of our most Sincere thankfullness for your recommandations in our behalf.
Said tydings have produced great Speculations on Sundry articles, Especially, on Indigo, coffee, Cochenil, Logwood and Sugars, because it is generally thought, that a warr between England and France will be the immediate Consequence; Tobacco’s and Rice Keep up firm as noted Last. We recommand ourselfs in your most valuable Protection and have the honour to be with the most respectfull Regard Gentlemen your verÿ humble servants
J. Rocquette T.A: Elsevier, & P.Th. Rocquette
B. Franklin S. Deane & A. Lee. Esqrs. at Paris.
 
Addressed: To / B Franklin / Sils. Deane / A Lee / Esqrs / att / Paris
Endorsed by John Adams: Rocquette. Rotterdam 20 March 1778
